Hamersley, J.
Section 630 of the General Statutes provides : “ Children born before marriage whose parents after-wards intermarry and recognize them as their own, shall be deemed legitimate and inherit equally with other children.” We think the effect of this statute is to legitimatize children born before marriage, not only for the purpose of inheriting property, but for all purposes. It follows that the daughter of Wallace Sands, being a minor child of Sands and his wife at the time of their marriage, then took her father’s domicil as fully as if she had been born in wedlock. This being so, the town in which Sands had his settlement was liable for the supplies furnished to all the paupers specified in the complaint.
The evidence on the trial below was conflicting, but there *304was some evidence tending to support each material fact. Upon a careful examination we can find nothing in the record from which improper conduct on the part of the jury in fairly weighing this evidence and honestly and reasonably reaching their conclusion, can legally be inferred.
The present case is plainly governed by the rule long settled and quite recently reaffirmed. “ This relief will be granted only when manifest injustice has been done by the verdict, and the wrong is so plain and palpable as clearly to denote that some mistake was made by the jury in the application of legal principles, or as to justify the suspicion that they, or some of them, were influenced by corruption, prejudice, or partiality.” Johnson v. Norton, 64 Conn. 134, 135; Brooks’ Appeal, 68 id. 294, 297.
A new trial is denied.
In this opinion the other judges concurred.